Beck, J.
I. The petition alleges that plaintiff, who is a subject of the queen of England, residing in her dominions, is the sole heir of Mrs. Mary Jones, who died in Des Moines county, in 1879, seized of real estate in that county and in Louisa county, all of the value of $8,000, at the time of her death, and that personal estate to the value of $12,000 was also left by Mrs. Jones. It is further alleged that defendant, Thomas, and the deceased occupied together the lands involved in this action, and cultivated them jointly, and were equal owners of the personal property thereon, and the products thereof; that they were joint and equal owners of the lands situated in Louisa county; that defendant, Thomas, transacted all the business pertaining to the sale of stock and produce, leasing, collecting rents, etc., and that he had in his possession all of the notes and securities of Mrs. Jones, a large portion of which he lias fraudulently converted to his own use. It is further alleged that defendant, Thomas, by false and fraudulent representation as to the value of the lands and the quantity of the personal estate, induced plaintiff to convey the lands and assign the personal property to him, for the consideration of $3,500. It is alleged that the other defendants make some *185claim to the property, but that they have no legal and valid interest therein. The defendants, "Williams and Stokes, in their respective answers, set up a claim to an interest in the lands, as heirs of the husband of Mrs. Jones, who died, seized thereof, in 1856. The plaintiff and defendant, Thomas, both plead the statute of limitations as a bar to the claim and rights of defendants, Williams and Stokes.
1. vhatovSatioiis as property^eviestablishing, II. We shall first determine whether the charge of fraud-. ulent and false representations as to the value and quantity of the assets of the estate, which induced plaintiff to transfer his interest therein to defendant, is-sustained J^y the evidence. The representations of defendant as to the value of the lands were not made in positive language, and, according to the evidence, are approximately correct. They were worth but little, if any, more than the value mentioned by defendant. The same remarks may be made in regard to the quantity and value of the personal assets of the estate, and probably adverse claims to. the lands. It may be observed that plaintiff doubtless transferred the property upon the representations of defendant, as he never saw any of it. He lived in England, and was never in this country.
2. estates of dfsooveryóf 3SS6tS l eyideuce." III. Plaintiff insists that certain notes claimed by defendant as his own property belonged to the estate. We think the proof does not support his position. The notes were found in the possession of'defendant after Mrs. Jones’ death, and about the only evidence that they were her property is the fact that they were payable to her or bearer. But there is other proof, besides defendants’s possession, of his right to these notes. The business relations of the parties, their habits of transacting business, and other circumstances, tend to support our conclusion.
*186the same. *185IV. Upon the death of Mrs. Jones, certain moneys were found in her possession, and were delivered to defendant. We *186think the defendant has failed to establish Ins rjg]rá thereto, and that the decree of the circuit court in rendering judgment therefor is correct.
3. statute of adversemoslands. V. Mrs. Jones claimed the lands as her own upon the death of her husband, in 1856. Soon thereafter, Williams and Stokes set up a claim to them, which was resisted and denied by Mrs. Jones. The evidence clearly shows that she claimed, adversely to defendants, the absolute title to all interest in the lands, and denied the claim of defendants. Under this adverse claim she held the land for more than twenty years. Her claim was all the time known to defendants. We reach the conclusion that they are barred of these claims by the statute of limitations. We refrain from entering upon a discussion of the evidence in order to support our conclusions as to the facts. It is not our custom to consume time in the discussion of simple questions of fact. There is no question of law involved in the case about which there exists a doubt. It is our conclusion that the judgment of the circuit court ought to be
Aeeirmed.